DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 6/30/2020.  These drawings are acceptable.
Allowable Subject Matter
Regarding Claim 1, Eddington et al. (US 2015/0135703) discloses a lens module (Fig. 1, Paragraphs 0027-0032), comprises: 
a base (Fig. 1, base 5); 
a lens holder (Fig. 1, lens carrier 21) provided with a lens (Fig. 1, lens 22) and fixed in the base;
a support assembly (Fig. 1, support structure 4) configured to support the lens holder; 
a shape-memory alloy wire (Fig. 3, SMA wires 11 and 14, Paragraphs 0045-0052) configured to drive the lens holder to move in a direction perpendicular to an optical axis of the lens;
a circuit board (Fig. 1, integrated circuit chip 30) configured to provide electrical signals; and
a conductive member (Fig. 1, integrated circuit chip 30 is affixed to the support structure 4)  fixed on the base,
wherein the lens holder is suspended (Paragraphs 0013, 0038, and 0039) in the base by the support assembly,
wherein the shape-memory alloy wire comprises a tail end (Fig. 3, crimping members 17), and a driving end (Fig. 3, crimping members 18) connected to the lens holder (Paragraphs 0044-0056), and 
wherein the conductive member comprises a fixing portion mounted on the base, a connecting portion arranged on one side of the fixing portion and configured to be connected to the tail end of the shape-memory alloy wire (Paragraphs 0059-0060).
However Eddington does not disclose “a terminal arranged on the other side of the fixing portion and configured to be electrically connected to the circuit board, and a plurality of bent portions connected between the fixing portion and the terminal, wherein an included angle a is formed between the terminal and the fixing portion and is greater than 90°”.
Additionally, neither Eddington et al. (US 9,518,566), Miller et al. (US 2017/0336646), Miller et al. (US 10,670,878), Miller et al. (US 11,073,702), Park (US 2021/0033844), Park et al. (US 2020/0132962), Park et al. (US 2018/0164536), Park et al. (US 2016/0320585), Howarth et al. (US 11,048,098), Howarth et al. (US 2020/0271946), Ladwig et al. (US 10,969,602), Ladwig et al. (US 2018/0373056), Lee (US 2020/0192187), Ho et al. (US 2020/0249424), nor Zhang et al. (US 2020/0409029) remedy the deficiencies of Eddington (US 2015/0135703).
Claims 1-10 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a lens module comprising “a terminal arranged on the other side of the fixing portion and configured to be electrically connected to the circuit board, and a plurality of bent portions connected between the fixing portion and the terminal, wherein an included angle a is formed between the terminal and the fixing portion and is greater than 90°”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 2-10 are allowable due to pendency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872